Order entered July 26, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01530-CV

    IN THE ESTATE OF ROBERTO REFUGIO DE JESUS GONZALEZ BARRERA,
                             DECEASED

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-14-02697-1

                                           ORDER
       Before the Court is appellant’s July 24, 2019 third motion for extension of time to file her

brief on the merits. We GRANT the motion and extend the time to August 23, 2019. We

caution appellant that no further extensions will be granted absent extenuating circumstances.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE